Citation Nr: 0828369	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-28 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent prior to April 30, 2005, for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Acting Veterans Law Judge in July 
2006; a transcript of that hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2005 rating decision granted service connection for 
PTSD and assigned a 50 percent disability rating, effective 
June 24, 2004.  The veteran appealed this initial rating 
assignment, and by rating decision dated in September 2005, 
the veteran's initial rating was increased to 70 percent, 
effective June 24, 2004, and 100 percent, effective April 30, 
2005.  The veteran continues to disagree with the 70 percent 
disability rating, and at a July 2006 Board hearing, 
testified that his symptomatology prior to April 30, 2005, 
was just as severe as his symptomatology thereafter.  

A review of the record reflects that VA mental health 
treatment records have been obtained for the period from 
September 1, 2004, through the present.  However, the veteran 
indicated on his VA Form 21-526 that he has been receiving 
treatment for PTSD and depression since June 24, 2004.  A 
December 2004 VA examination report also reflects that the 
veteran has been receiving treatment from the Vet Center 
twice a month.  

The Board notes that although the Vet Center is part of the 
VA community, its records are separately maintained and must 
be specifically requested from the facility.  Nevertheless, 
because such records are generated by a VA facility, they are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  In light of the above, the Board finds that 
there are outstanding VA records pertinent to the veteran's 
current claim on appeal, and a remand is necessary to 
undertake reasonable effort to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any Vet Center treatment 
records from Columbia Vet Center for the 
period from June 2004 through the present.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the agency of 
original jurisdiction determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




